            Case 1:18-cv-01686-CKK Document 61 Filed 01/22/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Eiser Infrastructure Limited and Energia Solar
Luxembourg S.A.R.L.,

                      Petitioners,
                                                   Civil Action No. 1:18-cv-01686-CKK
       v.

Kingdom of Spain,

                      Respondent.


                                      Joint Status Report

       Pursuant to the Court’s order dated December 4, 2020, Petitioners Eiser Infrastructure

Limited and Energia Solar Luxembourg S.A.R.L. (“Eiser”) and Respondent the Kingdom of

Spain (“Spain”) (together, the “Parties”) notify the Court of the following developments.

       As previously indicated, the parties completed briefing on Eiser’s Application for

Disqualification on October 20, 2020.       The parties continue to await a decision on that

Application. There have been no developments since the parties’ last status update.
          Case 1:18-cv-01686-CKK Document 61 Filed 01/22/21 Page 2 of 3




Dated: January 22, 2021
                                             Respectfully submitted,

EISER INFRASTRUCTURE LIMITED                 KINGDOM OF SPAIN
AND ENERGIA SOLAR
LUXEMBOURG S.A.R.L.

By its attorneys,                            By its attorneys,

/s/ Matthew McGill                           /s/ Joseph D. Pizzurro

Matthew McGill (D.C. Bar #481430)            Joseph D. Pizzurro (D.C. Bar #468922)
mmcgill@gibsondunn.com                       jpizzurro@curtis.com
Matthew S. Rozen (D.C. Bar #1023209)         Kevin A. Meehan (D.C. Bar #1613059)
mrozen@gibsondunn.com                        kmeehan@curtis.com
Ankita Ritwik (D.C. Bar #1024801)            CURTIS, MALLET-PREVOST, COLT &
aritwik@gibsondunn.com                          MOSLE, LLP
GIBSON, DUNN & CRUTCHER LLP                  1717 Pennsylvania Avenue, N.W.
1050 Connecticut Avenue, N.W.                Washington, D.C. 20006
Washington, D.C. 20036                       Tel.: (202) 452-7373
Tel.: (202) 955-8500                         Fax: (202) 452-7333
Fax: (202) 467-0539

Attorneys for Eiser Infrastructure Limited   Attorneys for the Kingdom of Spain
and Energia Solar Luxembourg S.A.R.L.




                                                2
         Case 1:18-cv-01686-CKK Document 61 Filed 01/22/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on January 22, 2021, I caused the foregoing Joint Status Report to

be filed with the Clerk for the U.S. District Court for the District of Columbia through the ECF

system. Participants in the case who are registered ECF users will be served through the ECF

system, as identified by the Notice of Electronic Filing.

                                                      /s/ Matthew McGill
                                                      Matthew McGill
                                                      GIBSON, DUNN & CRUTCHER LLP
                                                      1050 Connecticut Avenue, N.W.
                                                      Washington, D.C. 20036
                                                      (202) 955-8500
                                                      mmcgill@gibsondunn.com
